Broyles, O. J.
The defendant was convicted of the offenses of possessing and selling whisky. Hie evidence, while circumstantial, authorized his conviction of both offenses, to the exclusion of every other reasonable hypothesis; and none of the special assignments of error in the petition *434for certiorari shows reversible error. The judge of the superior court did not err in overruling the certiorari.
Decided February 20, 1937.
Rehearing denied March 10, 1937.
C. G. Battle, for plaintiff in error.
John S. McClelland, solicitor, John A. Boylcin, solicitor-general, J. W. LeCrom, contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.